873 F.2d 1451
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Michael A. HAAS, Petitioner,v.DEPARTMENT OF the INTERIOR, Respondent.
No. 88-3471.
United States Court of Appeals, Federal Circuit.
April 3, 1989.Rehearing Denied May 3, 1989.

Before FRIEDMAN, RICH and MAYER, Circuit Judges.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board, Docket No. AT07528810012 (May 13, 1988), dismissing the appeal of Michael Haas as untimely filed, is affirmed.

OPINION

2
Haas did not present evidence of the alleged psychological disorder to the Administrative Judge.  The Board will not consider evidence for the first time on a petition for review, absent a showing that it was unavailable before the record was closed despite the party's due diligence.  5 C.F.R. Sec. 1201.115 (1988);  see also Keely v. Merit Systems Protection Board, 760 F.2d 246, 249 (Fed.Cir.1985).  Haas made no showing that evidence of his disorder was not available at the initial hearing.  The Administrative Judge did not abuse his discretion in rejecting Haas' request for a waiver of the timeliness requirement, and it was appropriate to dismiss the appeal as untimely filed.